DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 4 is labeled in French instead of English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Palma (WO2017042321A1). Foreign reference submitted with IDS. Translation attached.
As to claim 1, De Palma discloses: A protection device 2 (Fig. 1-6) for an electrical circuit configured to transmit an electric current (I), the protection device comprising: 
a first conductor 4, 
a second conductor 6, 
at least one circuit breaker 12 (par. 0044; translation) for interrupting an electric current, the circuit breaker comprising a control zone 16, capable of receiving a tripping signal, and a power zone 18 for passing the electric current, and 
a control circuit 14 (par. 0048) configured to produce and transmit the tripping signal (S) to the control area of the circuit breaker, 
wherein the device further comprises a fuse 10 connected in series between the first conductor 4 and the circuit breaker 12 in such a way that the current flowing through the fuse 
and wherein the control circuit is connected between the fuse and the control zone of the circuit breaker (see Fig. 1-6).
As to claim 2, De Palma discloses: wherein the tripping current of the fuse is equal to a nominal electric current value (par. 0041), this nominal current value being defined as the maximum value of the current intended to flow in the device during normal operation.
As to claim 3, De Palma discloses: wherein the rated voltage of the fuse is at least four times lower than or equal to the nominal value of electric voltage (par. 0042).
As to claim 4, De Palma discloses: wherein the device is configured to be successively in: 
a closing configuration where the fuse is not melted (Fig. 1), 
a first intermediate configuration where the fuse is melting, and the supply voltage is supplied to the control circuit (par. 0046), 
an opening configuration where the circuit breaker is tripped (see par. 0047-0048).
As to claim 5, De Palma discloses: wherein the device comprises at least two circuit breakers connected in parallel between the first conductor and the second conductor (see Fig. 6), such that the current flowing through the fuse is integrally shared between the respective power zones of the at least two circuit breakers when these power zones are in a state allowing the passage of current.
As to claim 7, De Palma discloses: wherein the control circuit comprises a potentiometer able to control the tripping signal transmitted to the control zone of the circuit breaker (par. 0050).
As to claim 9, De Palma discloses: An electrical circuit 1 (Fig. 1-6) configured to be supplied with an electric current, the electrical circuit being equipped with a protection device according to claim 1.
As to claim 10, De Palma discloses: A method of protecting an electrical circuit according to claim 9 (par. 0057-0061), the method comprising, at least: 
a) melting the fuse caused by an electric fault current and supplying the control circuit (par. 0058), the electric fault current flowing completely through the power zone (par. 0058-0059), 
b) transmitting by means of the control circuit, the tripping signal to the circuit breaker (par. 0059), 
c) tripping of the circuit breaker and disconnection of the power zone of the circuit breaker (par. 0060).
As to claim 11, De Palma discloses: wherein in step a) the supply voltage of the control circuit is generated by an electric arc which appears across the terminals of the fuse (par. 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Palma (WO2017042321A1) as applied to claim 1 above, and further in view of Ouaida (FR 3063570 A1). Foreign Reference provided with IDS and translation attached. 
As to claim 6, De Palma discloses: wherein the device comprises at least two circuit breakers connected in series between the first conductor and the second conductor, so that the current flowing through the fuse also flows in the respective power zones of the at least two circuit breakers when these power zones are in a state allowing the passage of current.
However, Ouaida suggests:
wherein the device comprises at least two circuit breakers 21, 21’ (Fig. 5) connected in series between the first conductor and the second conductor, so that the current flowing through the fuse 23 also flows in the respective power zones 211, 211’ of the at least two circuit breakers when these power zones are in a state allowing the passage of current;
in order to ensure opening of the circuit as soon as one of the circuit breakers are triggered (p. 10, lines 414-415; translation).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of De Palma as suggested by Ouaida, e.g., providing:
wherein the device comprises at least two circuit breakers connected in series between the first conductor and the second conductor, so that the current flowing through the fuse also flows in the respective power zones of the at least two circuit breakers when these power zones are in a state allowing the passage of current;
in order to ensure opening of the circuit as soon as one of the circuit breakers are triggered.
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, the allowability resides in the overall structure of the device as recited in the amended dependent claims 5 and 9, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 5 and 9 recite the following limitations: 
“wherein the device further comprises a diagnostic system comprising: 
a first sensor for measuring the current flowing in the control zone, a second sensor for measuring the current flowing in the power zone; and 
an electronic processing unit programmed to compare the current values measured by the first sensor and the second sensor and to detect a failure of the protection device according to the measured current values”.
De Palma (WO2017042321A1) and Ouaida (FR 3063570 A1) each disclose a current sensor and/or a processing unit.
Von zur Muehlen (US 20170330715 A1) discloses a protection device and Baujan (US 
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JACOB R CRUM/            Examiner, Art Unit 2835